TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00008-CV


Rosa Laura Torres, Appellant

v.

Bruce Alan Phillips, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-04-008337, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


O R D E R

		The portion of the reporter's record to be prepared by Robin Carter is overdue.  The
reporter's record was due January 24, 2008.  This Court's clerk sent a notice of overdue record
dated February 20, 2008 to official court reporters Chavela Crain and LaSonya Thomas. 
Crain responded with a request for an extension of the deadline to April 23, 2008.  The request
was granted.  Crain and Thomas filed their portions of the record on April 29, 2008.  On
April 30, 2008, this Court's clerk telephoned Carter, asking that she file her portion of the record,
and Thomas, asking that she contact Carter on the same topic.  On June 2, 2008, this Court's clerk
sent a notice of overdue record to Carter, requesting a response by June 17, 2008.  No response,
written or otherwise, has been received.
		The portion of the record assigned to Robin Carter must be filed on or before
October 27, 2008.  No further extension of time will be granted.  If the record is not filed by that
date, Carter will be required to show cause why she should not be held in contempt of this Court.
		Ordered October 1, 2008.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson